DETAILED ACTION

Response to Amendment
	In view of the amendments to Claim 1 and cancellation of Claims 4-6, the previous §112(b) rejections directed to the claims are withdrawn.  A previous §112(b) rejection is maintained.
	In view of the amendments and arguments to Claims 1-3, the previous prior art rejections directed to the claims are withdrawn.  New prior art rejections are set forth below.  These rejections were necessitated by the amendments.

Claim Objections
Claim 1 objected to because of the following informalities:  
“…to absorb an eletromagnetic wave..” should be corrected to “…to absorb an electromagnetic wave…”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In regards to Claim 1, the phrase “gradient increase or decrease according to a sequence of the prepeg layers” and “one prepeg layer and a damping layer next to the one prepeg layer having a same content of the absorbing material” render the claim indefinite.  It is unclear as to what the term “same content” refers to, since the first phrase teaches a gradient of the content of the material, but the second phrase teaches that adjacent prepeg and damping layers have the same amount of the material.  Therefore, the metes and bounds of the limitations are not clearly defined, since there are two damping layers next to the one prepeg layer that have the same content but one of ordinary skill in the art would expect the gradient as claimed to increase or decrease in amount between adjacent layers; therefore, the claim is rendered indefinite.  
	For purposes of Office examination, the Examiner is unable to apply prior art to either of the aforementioned limitations for the reasons above.  

In addition to the rejections set forth above, Claims 2-3 depend from claims rejected under 35 U.S.C. 112(b) and incorporate the limitations within these claims. Therefore, these claims are rejected for the reasons set forth above on the claims from which the claims respectfully depend.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Publication No. US 2007/0071957 (Atkins) in view of United States Patent Application Publication No. US 2012/0164907 (Restuccia).
In regards to Claims 1 and 3, Atkins teaches a composite material for acoustic or mechanical damping, comprising a plurality of layers of fibrous material embedded in a solid material, wherein the solid material layers are interspersed by films of viscoelastic polymer (Abstract), wherein it is known in the art to utilize layers of glass fiber matting embedded within epoxy resin (¶2), wherein the structural matrix material comprises an epoxy and the fibrous material is glass fiber matting in one embodiment (¶9), and the second layer may comprise a film of viscoelastic polymer film material (¶2), wherein the assembly is then compressed and heated to cure the structural matrix material such as epoxy resin (¶37) – corresponding to a composite comprising: a plurality of  prepreg layers; and a plurality of  damping layers; wherein the plurality of prepreg layers and the plurality of  damping layers are alternately laid to form the embedded  composite material; each of the  prepreg layers comprises a fiber cloth and a resin, wherein the absorbing material is configured to absorb an electromagnetic wave and is distributed in the resin, and the resin is distributed in the fiber cloth (instant Claim 1), wherein the resin is epoxy resin and the fiber cloth being a glass fiber cloth (instant Claim 2).  In regards to Claim 3, which has the limitation that the product is formed by lamination, Examiner notes 
In the same field on layered composite materials with acoustic and vibration damping properties Restuccia teaches a composite material comprising an alternating structure of ABAB (Abstract), wherein a resin is formed in a compositional gradient in the z direction upon curing or an interleaf (Abstract), wherein the gradient in the multilayer can result in a substantial improvement in noise/vibration attenuation while maintaining or improving mechanical properties (¶39).  Restuccia also teaches that inorganic modifiers and fillers can include metal particles, pigments, UV absorbers, micro and nanofillers, conductive particles, amongst others (¶97) – corresponding to the absorbing material configured to absorb an electromagnetic wave.  Restuccia further teaches that such inorganic components may comprise polymer microfibers (¶78) of the interleaf and layers.
One of ordinary skill in the art would have found it obvious to have incorporated the composite arrangement and composition of Restuccia of the alternating structure with a resin and inorganic fillers in a gradient in the z thickness direction upon curing for the composite of Atkins, in order to improve noise/vibration attenuation while maintaining or improving mechanical properties, as taught by Restuccia, within the composite of Atkins.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Publication No. US 2007/0071957 (Atkins) in view of Japanese Patent Application Publication No. JP 2012-051379 (Goto) and United States Patent Application Publication No. US 2012/0164907 (Restuccia).
In regards to Claims 1 and 3, Atkins teaches a composite material for acoustic or mechanical damping, comprising a plurality of layers of fibrous material embedded in a solid material, wherein the solid material layers are interspersed by films of viscoelastic polymer (Abstract), wherein it is known in the art to utilize layers of glass fiber matting embedded within epoxy resin (¶2), wherein the structural matrix material comprises an epoxy and the fibrous material is glass fiber matting in one embodiment (¶9), and the second layer may comprise a film of viscoelastic polymer film material (¶2), wherein the assembly is then compressed and heated to cure the structural matrix material such as epoxy resin (¶37) – corresponding to a composite comprising: a plurality of electromagnetic wave absorbing prepreg layers; and a plurality of  damping layers; wherein the plurality of prepreg layers and the plurality of absorbing damping layers are alternately laid to form the composite material; each of the  prepreg layers comprises a fiber cloth and a resin, wherein the absorbing material is configured to absorb an electromagnetic wave and is distributed in the resin, and the resin is distributed in the fiber cloth (instant Claim 1) and the resin is epoxy resin and the fiber cloth being a glass fiber cloth (instant Claim 2).  In regards to Claim 3, which has the limitation that the product is formed by lamination, Examiner notes that one of ordinary skill in the art would recognize that Atkins teaches lamination to cure the epoxy resin and join layers of the structural matrix – corresponding to  prepeg layers being each formed by lamination (instant Claim 3).  However, Atkins does not explicitly teach that the prepeg layers and damping layers contain absorbing material (instant Claim 1) or that the fiber cloth is an E-glass fiber cloth (instant Claim 2).

It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to have utilized the refractive index-altering particles of Goto within the layers of the composite of Atkins – corresponding to the prepeg layers and damping layers containing an absorbing material (instant Claim 1).  One skilled in the art would have motivated by the desire and expectation of having high transparency without deterioration of mechanical properties, as taught by Goto, within the composite of Atkins.  One skilled in the art would also recognize that given the manipulation of refractive index materials, which is concerned with EM absorption and reflection, as taught by Goto, such components would correspond to absorbing materials configured to absorb EM waves.  However, Goto and Atkins do not teach that the absorbing component is in a gradient (instant Claim 1).

One of ordinary skill in the art would have found it obvious to have incorporated the composite arrangement and composition of Restuccia of the alternating structure with a resin and inorganic fillers in a gradient in the z thickness direction upon curing for the composite of Atkins in view of Goto, in order to improve noise/vibration attenuation while maintaining or improving mechanical properties, as taught by Restuccia, within the composite of Atkins in view of Goto.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Publication No. US 2007/0071957 (Atkins) in view of Japanese Patent Application Publication No. JP 2012-051379 (Goto) and United States Patent Application Publication No. US 2012/0164907 (Restuccia) as applied to Claims 1 and 3 above, and further in view of United States Patent Application Publication No. US 2019/0153233 (Delst).
In regards to Claim 2, Atkins in view of Goto do not explicitly teach that the absorbing material comprises Fe3O4 and La2O3 powders.
3O4 and La2O3 may be utilized within a layer (¶52).
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to have utilized particles of Fe3O4 and La2O3, as taught by Delst, as the refractive-index changing particles as taught by Goto within the layers of the composite of Atkins – corresponding to the absorbing material comprising Fe3O4 and La2O3 powders (instant Claim 2).  One skilled in the art would have motivated by the desire and expectation of having high transparency without deterioration of mechanical properties, as taught by Goto, within the composite of Atkins in view of Goto and Restuccia, by utilizing high-refractive index materials such as Fe3O4 and La2O3, as taught by Delst to be known in the art.  Furthermore, as taught by Restuccia, it is known in the art to utilize inorganic modifiers and fillers can include metal particles, pigments, UV absorbers, micro and nanofillers, conductive particles, amongst others (¶97).

Response to Arguments
Applicant's arguments filed 07/16/2021 have been fully considered but they are not persuasive. 
Applicant argues that Examiner’s prior art teaches away from the invention as claimed, and that Atkins fails to teach the absorbing materials comprised in the prepeg layers and damping layers, which is configured to absorb the electromagnetic waves, disagreeing with the Office’s position that the absorbing materials and high refractive index in Goto cannot be equated as they prefrom [sic] different functions in all matters (Applicant’s Arguments, Pages 
In regards to Applicant’s arguments, Examiner notes that in view of the new prior art rejections set forth above as necessitated by the amendments, Applicant’s arguments are rendered moot.  In particular, as set forth above, the reference of Restuccia teaches that it would have been obvious to one of ordinary skill in the art to have utilized alternating structures with a  gradient, wherein inorganic modifiers and fillers can include metal particles, pigments, UV absorbers, micro and nanofillers, conductive particles, amongst others (¶97) can be contained within the structure.
In regards to Applicant’s arguments regarding the refractive index layers of Goto not equatable to the absorbing materials configured to absorb EM waves of the instant application, Examiner notes that Applicant’s arguments constitute mere attorney argument.  Arguments of counsel and discussions of caselaw, standing alone, cannot take the place of factually supported objective evidence. (In re Huang, 100 F.3d 135, 139- 40 (Fed. Cir. 1996)). Attorney argument is not evidence. (In re Pearson, 494 F.2d 1399, 1405 (CCPA 1974)). Lawyer’s arguments and conclusory statements, which are unsupported by factual evidence, are entitled to little probative value. (In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997)).  Namely, Applicant has not provided sufficient, or any, evidence on the record to show that the materials of Goto would not be perceived by one of ordinary skill in the art to be obvious as materials configured to absorb EM waves.  In the contrary, Examiner notes that the refractive index is related to light, an EM wave, travels and interacts with the material, therefore, in designing materials as taught by Goto to affect the refractive index, one of ordinary skill in the art would understand absorption of light 
Therefore, Applicant’s argument is not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CT LI whose telephone number is (571)270-7561.  The examiner can normally be reached on M-F 7:30 AM - 5:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KEVIN CT LI/
Examiner
Art Unit 1784

 /Daniel J. Schleis/Primary Examiner, Art Unit 1784